USDC IN/ND case 2:19-cr-00159-PPS-JEM document 37 filed 11/05/20 page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                        Plaintiff,             )
                                               )
               v.                              )       Case No. 2:19 CR 159
                                               )       Judge Philip P. Simon
SAMANTHA ELHASSANI,                            )
                                               )
                        Defendant.             )

                        DEFENDANT’S SUPPLEMENTAL AUTHORITY
                       IN SUPPORT OF SENTENCING MEMORANDUM

       Defendant, SAMANTHA ELHASSANI, by and through her attorneys, THOMAS

ANTHONY DURKIN and JOSHUA G. HERMAN, hereby requests leave to submit

supplemental authority in advance of the sentencing hearing and in further support of the defense’s

position on the “Terrorism Enhancement” from U.S.S.G. §3A1.4. See Sentencing Memorandum,

Dkt. #24, pp. 10-12.

       On October 22, 2020, the Ninth Circuit Court of Appeals issued its opinion in United States

v. Alhaggagi, ___ F.3d ____; 2020 U.S. App. LEXIS 33309; 2020 WL 6192982 (9th Cir. 2020), a

copy of which is attached hereto as Exhibit A. In Alhaggagi, the Ninth Circuit Court of Appeals

held that the terrorism enhancement from U.S.S.G. §3A1.4 did not apply based on the facts of that

case. Specifically, the Ninth Circuit held that for the enhancement to apply, the government must

prove that the defendant acted with specific intent and that his actions were “calculated to influence

or affect the conduct of government by intimidation or coercion, or to retaliate against government

conduct.” Alhaggagi, 2020 U.S. App. LEXIS 33309, *18 (quoting 18 U.S.C. §2332b(g)(5)(A)).

The Ninth Circuit concluded that the evidence, which showed that the defendant opened social

media accounts for ISIS, was insufficient to show that his intent and conduct met those standards.


                                                   1
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 37 filed 11/05/20 page 2 of 3


          While, consistent with the plea agreement, counsel do not object to the technical

application of U.S.S.G. §3A1.4, it is respectfully submitted that Alhaggagi further supports the

defense position that the terrorism enhancement’s severe impact on the guidelines under the

particular facts of this case is “a gross overstatement of the seriousness of this offense.” (Dkt. #24,

p. 10).


                                                       Respectfully submitted,

                                                       /s/ Thomas Anthony Durkin
                                                       THOMAS ANTHONY DURKIN

                                                       /s/ Joshua G. Herman
                                                       JOSHUA G. HERMAN
                                                       Attorneys for Defendant



THE RERUM NOVARUM CENTER
FOR CIVIL & HUMAN RIGHTS OF CHICAGO
515 W. Arlington Place
Chicago, IL 60614
Tel: (312) 981-0123
tdurkin@durkinroberts.com

LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 457
Chicago, IL 60604
Tel: (312) 909-0434
jherman@joshhermanlaw.com




                                                  2
USDC IN/ND case 2:19-cr-00159-PPS-JEM document 37 filed 11/05/20 page 3 of 3




                               CERTIFICATE OF SERVICE

       Joshua G. Herman, Attorney at Law, hereby certifies that the foregoing was served on
November 5, 2020, in accordance with Fed.R.Crim.P.49, Fed.R.Civ.P.5, LR 5.5, and the General
Order on Electronic Case Filing (ECF) pursuant to the district court’s system as to ECF filers.

                                                   /s/ Joshua G. Herman
                                                   JOSHUA G. HERMAN


LAW OFFICE OF JOSHUA G. HERMAN
53 W. Jackson, Blvd., Suite 457
Chicago, IL 60604
Tel: (312) 909-0434
jherman@joshhermanlaw.com
